—Determination unanimously confirmed and petition dismissed. Memorandum: The determination that petitioner violated two inmate rules is supported by substantial evidence. A credibility issue was raised whether the coat in which a razor blade was found belonged to petitioner or another inmate. The Hearing Officer resolved that issue in respondent’s favor, and there is no basis in the record to disturb that finding. Further, the finding that petitioner engaged in violent conduct is supported by substantial evidence consisting of statements in the misbehavior report and unusual incident report (see, People ex rel. Vega v Smith, 66 NY2d 130, 140). The record does not support the assertion that petitioner was denied the right to call witnesses. (Article 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present—Den-man, P. J., Green, Balio, Callahan and Boehm, JJ.